Citation Nr: 0210074	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  93-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an apportionment of the veteran's improved 
disability pension benefits for his children, [redacted] and 
[redacted].


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from July 1945 to November 
1946.  The appellant in this case is the veteran's ex-wife, 
acting on behalf of the aforementioned children.  The veteran 
died in February 2001.

This appeal arises from adverse action from the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO) that denied the appellant's claim for an apportionment 
of the veteran's pension benefits.

Pursuant to the appellant's request a hearing at the RO 
before a local hearing officer was held in December 1991; a 
transcript of the hearing is in the claims file.

This case was remanded in June 1995 and in December 1997, for 
further development.  The case was thereafter returned to the 
Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Prior to his death, the veteran was in receipt of VA 
pension benefits.

3.  The veteran and the appellant were divorced, and the 
appellant was the custodian of the veteran's children.

4.  There was no withholding or apportionment of benefits 
during the veteran's lifetime.

5.  The veteran had been reasonably discharging his 
responsibility for support of his children by sending monies 
to the appellant, during the time period in question.

6.  Prior to his death, the veteran received from VA all of 
the pension payments which were due to him.  While he 
apparently did receive money for children for part of the 
time, it has been shown that he was sending money to the 
appellant during the time period at issue.

7.  The veteran has died so there is no pension or 
compensation currently being paid.


CONCLUSION OF LAW

An apportionment of pension benefits is not warranted.  38 
U.S.C.A. § 5307 (West 1991); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 3.450, 3.451 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts that can be reasonably developed have 
been as to the appellant's claim.  Thus, no further 
assistance to the parties is required to comply with the duty 
to assist in this case.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  In this regard there has been notice as to 
information needed and there have been rating decisions and a 
statement of the case sent to the veteran and the appellant.  
Further, due to the nature of this case, there is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran and the appellant.  See also 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  These regulations provide no 
additional duties, are not more favorable to the appellant 
than the statute, and are satisfied as all appropriate notice 
and development has otherwise been accomplished as discussed 
elsewhere.

The veteran and appellant were notified as to evidence and 
information necessary regarding the claim.  The discussions 
in the rating decisions, the statement of the case (SOC), and 
letters sent to the parties informed them of the information 
and evidence needed regarding the claim and complied with the 
VA's notification requirements.  There is no evidence that 
there is additional evidence that could be obtained.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).

By rating action of October 1975, the veteran was awarded non 
service connected pension benefits.  The veteran and the 
appellant were divorced in October 1979.  The veteran had two 
children, [redacted], born in October 1971, and [redacted], born in 
October 1972.  In 1979, he was receiving additional pension 
benefits for the two children.  He reported in 1979 that they 
lived with the appellant and not with him.  The appellant has 
requested an apportionment of the pension benefits received 
by the veteran.  In 1981, she reported her monthly expenses 
as $502 and that she had no income.  She reported that she 
had remarried.  In 1981, the veteran reported that his 
monthly income was $0, and that his expenses totaled $238, 
plus he had a savings account for his children, to which he 
contributed $25 a month and sent them $75 monthly, due to a 
court order.  He included copies of two saving bank registers 
and copies of several monthly money order receipts for $75 
sent to the appellant.  The RO denied an apportionment as the 
veteran was contributing to his children's support.  

In 1985, the veteran reported that he sent $80 monthly to his 
children and contributed $50 monthly to a savings account for 
them; he submitted copies of monthly money orders in the 
amount of $80 sent to the appellant.  The appellant was again 
informed that the veteran had satisfactorily demonstrated 
that he was adequately providing support for the children and 
an apportionment was not warranted.

Received in 1988 from the veteran were copies of monthly 
money orders sent to the appellant.

The veteran was only claiming additional benefits for one 
child in 1990 and stopped receiving benefits for this child 
in 1991.

The appellant requested apportionment of the veteran's 
pension benefits in August 1991.  In September 1991, the RO 
sent the appellant a letter indicating that the veteran was 
not receiving benefits on behalf of the children.

A report of contact from May 2002 indicates that the veteran 
died in February 2001.

Generally, any or all of the VA disability pension benefits 
payable on account of a veteran may be apportioned on behalf 
of a child not residing with the veteran if he is not 
reasonably discharging his responsibility for that child's 
support.  See 38 C.F.R. § 3.450(a)(1)(ii).  Moreover, where 
financial hardship of the child is shown to exist, an 
apportionment may be made on behalf of such child so long as 
the apportionment would not subject the veteran to undue 
economic hardship.  See 38 C.F.R. § 3.451.  Taken together, 
it is apparent the Secretary of Veterans Affairs has 
discretion in granting an apportionment of a veteran's 
monetary benefits when it is demonstrated that the veteran is 
otherwise not reasonably discharging his financial 
responsibility to support that child.  However, such 
discretion is limited; the child must demonstrate financial 
need, and the apportionment cannot subject the veteran to 
undue economic hardship. 

The evidence in this case establishes that the veteran 
provided support to his children during the time period that 
he was receiving additional benefits for them as dependents.  
He submitted copies of money orders addressed to the 
appellant, the custodian of the children, showing he sent 
money on a monthly basis.  Thus, the evidence of record 
reflects that the veteran was providing for his dependents, 
namely the minor children in the custody of the appellant.  
Under such circumstances, where the veteran is reasonably 
fulfilling his responsibility to support the children in 
question, an apportionment may not be permitted.  See 38 
C.F.R. § 3.450(c).  

Moreover, the Board notes that following the appellant's 
claim for apportionment of the veteran's pension benefits, 
and prior to the veteran's death, the RO did not withhold any 
money from the veteran's pension award and during his 
lifetime the veteran received all the pension benefits to 
which he was entitled.  As the veteran is deceased, and is no 
longer entitled to VA pension benefits, there is no monthly 
payment to be made by VA to the veteran which could be 
apportioned.  The Board therefore, finds that there is no 
legal basis for an apportionment.  In Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), the United States Court of Appeals 
for Veterans Claims, held that in a case where the law is 
dispositive, the claim should be denied because lack of legal 
entitlement under the law and the Board finds that the 
appellant's claim must additionally be denied on that basis.  

Inasmuch as the veteran was reasonably discharging his 
responsibility for the children's support, and further, as 
there are no forthcoming benefits available, apportionment of 
the veteran's benefits is not warranted.


ORDER

An apportionment of pension benefits is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

